DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 30 June 2022, wherein: 
Claims 1, 2, 4, and 5 are amended.
Claims 11-13 remain withdrawn.
Claims 3 and 6-10 are cancelled.
Claim 14 is new.
Claims 1, 2, 4, 5, and 14 are pending.

Specification
The disclosure is objected to because of the following informalities:
The amended specification still has many grammatical and idiomatic errors, seemingly caused by issues with translation.  For instance, a non-limiting example is that para. 5 has been amended to recite “quantitative evaluation methods based on fixed standard.”
It is also noted that the disclosure is attempting to use the term “sensibility” as an English equivalent of the term “Kansei”.  One of ordinary skill in the art would understand that Kansei does not have a meaningful, single word, direct translation in the English language as Kansei, itself, is a concept originating in and deeply rooted in Japanese culture.  This is exacerbated by also using the term “sensitivities” with Kansei.  It is recommended that any use of the term “sensibility” be replaced with “Kansei” to increase clarity.  With this in mind, it is also assumed that, since the claimed invention is a mathematical prediction model, the Kansei discussed in the disclosure is specific to Kansei Engineering.  While the specification has been amended to recite that the term “sensibility” is used to refer to the concept of Kansei Engineering, the clarity issue regarding the term “sensibility” still stands, and it is strongly encouraged to use the term “Kansei” instead of “sensibility”.
Appropriate correction is required.

The disclosure is objected to because it has been amended to contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 4, 5, and 14 are objected to because of the following informalities:  
The claims are inconsistently formatted.  Claim limitations end with either semi-colons or commas.  Standard practice is to end limitations with semi-colons.  
The third limitation of claim 1 recites “an output device; wherein,”.  The term “wherein” should be on the next line, not ending this limitation.
The limitation “each of neurophysiological indices” is grammatically incorrect leading to a decrease in clarity regarding the patent protection sought.  For the purposes of compact prosecution, this limitation is construed as “each neurophysiological index of a plurality of neurophysiological indices”.
The limitation “the each of the neurophysiological indices” in lines 14, 21, and 24 of claim 1 is grammatically incorrect. The term “the” preceding “each” should be removed.
Dependent claims 2, 4, 5, and 14 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claim 1, 2, 4, 5, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Step 1
The claims are directed to a product which falls under the four statutory categories (STEP 1: YES).
Step 2A, Prong 1
The independent claim recites measuring neurophysiological data of a user; specifying, among predetermined human types which are obtained by classifying traits of people, a human type of the user; receiving the neurophysiological data to specify, for [each neurophysiological index of a plurality of neurophysiological indices], among the neurophysiological data received, neurophysiological data which belong to predetermined clusters of the neurophysiological data received and which have statistical significance to each of the neurophysiological indices, and extracting feature values from the neurophysiological data specified; selecting, for each of the neurophysiological indices, weighting coefficients corresponding to the human type of the user from predetermined first weighting coefficients by the predetermined human types and applying the weighting coefficients selected to the feature values extracted to evaluate [each of the neurophysiological indices]; and selecting weighting coefficients corresponding to the human type of the user from predetermined second weighting coefficients by the predetermined human types and applying the weighting coefficients selected to [each of the neurophysiological indices] evaluated to evaluate a degree of Kansei of the user; and receive the degree of Kansei of the user, transform it into drawing data which represents senses of excitement of the user, and display the drawing data so that a person recognizes the degree of Kansei of the user.  
The dependent claims further recite storing data of the predetermined human types, the neurophysiological indices, the predetermined clusters, the predetermined first weight coefficients, and the predetermined second weighting coefficients; and receiving updated values for the data to update the data; or wherein the neurophysiological indices include three neurophysiological indices representing pleasant/unpleasant, activation/deactivation, and anticipation; or receiving the neurophysiological data of the user and performing an independent component analysis on the neurophysiological data to extract independent components, specifying, for each of the at least one neurophysiological indices, among the independent components extracted, independent components belonging to each of the predetermined clusters, and performing a time-frequency analysis on the independent components specified to calculate a time-frequency spectrum and extract, from the time-frequency spectrum calculated, a spectrum intensity in a frequency band of interest as the feature values; or generating a bar chart from the drawing data and displaying the bar chart.  
The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis.  This evaluation process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, the evaluation process amounts to the abstract idea grouping of mathematical concepts because it recites mathematical calculations and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a neural activity measuring apparatus (claim 1); a Kansei evaluation apparatus including software elements (i.e., a specifier, an extractor, a first evaluator, a second evaluator (claim 1), and a data updater (claim 2)); an output device (claim 1); a data storage (claim 2); the extractor including an independent component extractor, an independent component specifier, and an analyzer (claim 5); and a neural activity measuring apparatus (claims 1 and 6) including an electroencephalograph (claim 5) is not sufficient to impart patentability to the method performed.  This is evidenced by the manner in which the elements are disclosed. See, for example, at least Fig. 22 and 26 which illustrate the components as either non-descript black boxes or stock images in a conventional arrangement, and at least para. 111-118 and 129-135 of the specification.  For instance, para. 112 and 129-132 identify that the claimed invention is merely a software program that can be installed on a personal computer, a smartphone, a tablet terminal, a server, or the like while para. 113 explicitly identifies that the function of specifying a human type may be conducted by using a paper medium or the like.  Additionally, para. 134 identifies that components illustrated in the drawings and described in the detailed description include both essential components and unessential components, but does not identify which components are essential or unessential.  Therefore, the claim does not recite any limitations that improve the functionality of the computer system because the claimed calculations are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  In particular, the neural activity measuring apparatus and the output device, as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution data gathering and post-solution displaying in conjunction with a law of nature or abstract idea).  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claims recite that the claimed invention is for “an excitement indicator” and the specification identifies that the claimed invention is for quantitative evaluation of sensibility (KANSEI) (see para. 2), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the neural activity measuring apparatus and the output device, as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution data gathering and post-solution displaying in conjunction with a law of nature or abstract idea) which the courts have also
held does not amount to significantly more in Parker v. Flook.  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 102 and 103
The closest prior art of record is WO 2017/064826 of which US 2018/0303370 is the US national stage application.  However, this prior art does not disclose a specifier or the specifying step and inclusion of a human type in the analysis.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the objections to the specification, Applicant asserts that the substitute specification corrects for typographical and idiomatic errors presented in the original specification.
Examiner respectfully disagrees.  While the substitute specification does make some corrections for typographical and idiomatic errors presented in the original specification, it does not correct all of them and it adds new issues as identified above.
Applicant also asserts that an explanation for the use of the terms Kansei and sensibility is added using published material from Wikipedia which Applicant asserts is not new matter.
Examiner respectfully disagrees.  Just because material is published from Wikipedia does not necessarily mean that the material is not new matter.  See MPEP 2163.07 regarding amendments to application which are supported in the original description.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the claims do not recite mental processes or abstract idea because the claims provide specific applications and tools to evaluate a mental state of the user by employing an excitement indicator comprising a neural activity measuring apparatus, a Kansei evaluation apparatus and an output device.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support and is not persuasive.  In contrast, Applicant is directed to the rejection, above, which has been updated to address the amendments to the claims to identify that the claims recite the abstract idea grouping of mental processes, as well as others, under Step 2A, Prong 1, and identifies a neural activity measuring apparatus, a Kansei evaluation apparatus, and an output device as additional elements that do not integrate the judicial exception into a practical application under Step 2A, Prong 2, nor add significantly more under Step 2B.
Applicant then asserts that the various claimed elements are integrated into the claim as a whole to form a new and useful application, that may be implemented together with a general purpose computer, and in that regard, citing McRO, “there is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable”.
Examiner notes that Applicant admits that the claimed computerized system is not a particular machine by identifying that the elements in the claims may be implemented with a general purpose computer.  Regarding McRO, Applicant’s citation leaves out the two sentences preceding that citation that are key to understanding the patent eligibility of the claims at issue in McRO which recite that “the automation goes beyond merely ‘organizing [existing] information into a new form’ or carrying out a fundamental economic practice.  Digitech, 758 F.3d at 1351; see also Alice, 134 S. Ct. at 2356. The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.”  This is distinctly different from the instant claims which merely recite the collection and analysis of information with merely outputting the results of the collection and analysis.
Applicant follows with asserting that claims 1, 2, 4, and 5 do not recite any method of organizing human activity nor a mathematical concept.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support and is not persuasive.
Applicant also asserts that the presented claims incorporate combinations of elements that amount to significantly more than any perceived exception itself under Step 2B because the claims utilize several claimed elements and interactions among these elements in a novel manner to provide a result not previously available.  Applicant then identifies these elements as a neural activity measuring apparatus, a Kansei evaluation apparatus, and an output device.
Examiner respectfully disagrees.  Besides the rejection explicitly identifying that these elements do not add significantly more to the judicial exception, Applicant admits in pg. 8 of the instant Remarks (and noted above) that these elements do not make up a particular machine as the claimed process may be implemented by a general purpose computer.
The rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715